Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 1 July 1803
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith



My Dear Mother
Boston. Ca. 1 July 1803

I grieve to be under the necessity of informing you that I am again to be disappointed of passing next Monday with you at Quincy as the expence of a Carriage is double on account of the celebration of Independance. I shall certainly keep this Anniversary in the full conviction that we are too much the creatures of circumstances to enjoy much of thise boasted blessing or I should not at this moment have to repeat my regret In the hope however that it is only defer’d a short time I am dear Madam your affectionate daughter
L C Adams
P.S. Mrs Welsh will not have it in her power to go out & President will I hope pass the Night with us

